Citation Nr: 0425851	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a mental disorder.  

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from June 1952 to March 
1954.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


REMAND

The veteran in correspondence received by the RO in August 
and September 2003 requested a hearing before a Member of the 
Board at the RO (i.e., Travel Board hearing).  While the 
veteran was unable to attend RO and Travel board hearings 
scheduled earlier during this appeal, it is apparent that his 
cancellations were timely and he provided good cause for his 
failure to report.  See 38 C.F.R. § 20.704 (2003).  Under 
these circumstances, and given the his recent expressed 
intent, the Board concludes that this case must be returned 
to the RO to arrange for a Travel Board hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).  

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a Travel Board hearing in conjunction 
with his application to reopen a claim of 
service connection for psoriasis, and his 
claims for service connection for a right 
shoulder disorder, a mental disorder, and 
a back disorder.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


